Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000049
                                                         05-FEB-2018
                                                         12:52 PM

                          SCPW-18-0000049

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            DEMONT R. D. CONNER, CHAIR OF HO#OMANAPONO
             POLITICAL ACTION COMMITTEE, Petitioner,

                                 vs.

 THE HONORABLE BLAINE KOBAYASHI, Judge of the District Court of
     the Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

     STATE OF HAWAI#I and SAMUEL KALEIKOA KAEO, Respondents.


                        ORIGINAL PROCEEDING
                    (CASE NO. 2DCW-17-0002038)

         ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner DeMont R. D. Conner’s

petition for writ of mandamus, filed on January 26, 2018, and the

record, it appears that petitioner fails to demonstrate that he

has standing, as a non-party in the underlying criminal

proceeding, to seek the requested extraordinary relief from the

district court’s rulings in the underlying proceeding.       See

Kaho#ohanohano v. State, 114 Hawai#i 302, 162 P.3d 696 (2007).

Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is dismissed.

          DATED:   Honolulu, Hawai#i, February 5, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2